Case 1:20-cv-00113-RLY-DLP Document 45 Filed 06/19/20 Page 1 of 2 PageID #: 307




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JAMES D. BALE,                                       )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:20-cv-00113-RLY-DLP
                                                      )
 HAMILTON COUNTY, et al.                              )
                                                      )
                               Defendants.            )

                    Order to Terminate Dismissed Defendant from Docket

        On January 23, 2020, plaintiff James D. Bale filed his notice of voluntary dismissal without

 prejudice of all claims against defendant Corizon Health, Inc. Dkt. 9. The dismissal is effective

 without a court order. Fed. R. Civ. P. 41(a)(1)(i). Accordingly, the clerk is directed to terminate

 Corizon Health, Inc. from the docket as a defendant.

        IT IS SO ORDERED.



 Date: ____________________
          6/19/2020
Case 1:20-cv-00113-RLY-DLP Document 45 Filed 06/19/20 Page 2 of 2 PageID #: 308




 Distribution:

 Jeb Adam Crandall
 Bleeke Dillon Crandall Attorneys
 jeb@bleekedilloncrandall.com

 Carol A. Dillon
 Bleeke Dillon Crandall, P.C.
 carol@bleekedilloncrandall.com

 Christopher Andrew Farrington
 Bleeke Dillon Crandall Attorneys
 drew@bleekedilloncrandall.com

 James J. Harrington, IV.
 Fieger, Fieger, Kenney & Harrington, P.C.
 j.harrington@fiegerlaw.com

 Donald B. Kite, Sr.
 don.kite@gmail.com

 Mark W. Sniderman
 Findling Park Conyers Woody & Sniderman, PC
 msniderman@findlingpark.com
